In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐2147              
NEIGHBORS REHABILITATION CENTER, LLC, 
                                                               Petitioner, 
                                  v. 

UNITED  STATES  DEPARTMENT  OF  HEALTH  AND  HUMAN 
SERVICES,  DEPARTMENTAL  APPEALS  BOARD,  and  CENTERS  FOR 
MEDICARE AND MEDICAID SERVICES,  
                                               Respondents. 
                     ____________________ 

            Petition for Review of a Final Decision of the  
            Department of Health and Human Services. 
                              No. 2859 
                     ____________________ 

    ARGUED NOVEMBER 5, 2018 — DECIDED DECEMBER 7, 2018 
                 ____________________ 

    Before BAUER, ROVNER, and ST. EVE, Circuit Judges. 
    ST. EVE, Circuit Judge. Neighbors Rehabilitation Center is a 
skilled  nursing  facility  participating  in  Medicare  and  Medi‐
caid.  The  Centers  for  Medicare  and  Medicaid  Services 
(“CMS”) assessed a civil monetary penalty against Neighbors 
after concluding that Neighbors inadequately addressed sex‐
ual interactions between three cognitively impaired residents. 
2                                                      No. 18‐2147 

CMS  determined that Neighbors’ failure  to act  put  the resi‐
dents in “immediate jeopardy,” and, as a result, issued Neigh‐
bors a citation and an $83,800 penalty. After a hearing, an ad‐
ministrative law judge affirmed the citation and penalty, and 
the Department of Health and Human Services Departmental 
Appeals Board upheld the ALJ’s decision. Neighbors seeks re‐
view of the citation, the immediate jeopardy categorization, 
and the amount of the penalty. We conclude that substantial 
evidence supports the Agency’s determinations and we there‐
fore affirm. 
                          I. Background 
    Neighbors  provides  nursing  care  to  residents,  including 
those with dementia and Alzheimer’s disease. Neighbors par‐
ticipates  in  the  Medicare  program  and  is  subject  to  compli‐
ance with the Medicare Act, which CMS monitors.  
A. Regulatory Framework 
    CMS  delegates  surveys  of  participating  facilities  to  state 
agencies,  including,  here,  the  Illinois  Department  of  Public 
Health (“IDPH”). 42 U.S.C. §§ 1395aa(c), 1395i‐3(g). Surveys 
are conducted by “a multidisciplinary team of professionals 
(including  a  registered  professional  nurse).”  Id.  § 1395i‐
3(g)(2)(E)(i).  
    When conducting a survey, IDPH determines whether a 
facility  is  in  substantial  compliance  with  Medicare  require‐
ments, meaning “a level of compliance with the requirements 
of participation such that any identified deficiencies pose no 
greater risk to resident health or safety than the potential for 
causing minimal harm.” 42 C.F.R. § 488.301. IDPH may issue 
a citation to a facility if it finds a deficiency in compliance. De‐
ficiencies are classified by a letter category A‐L, with L being 
No. 18‐2147                                                         3 

the  most  severe.  The  more  severe  tags  are  imposed  when 
there is “immediate jeopardy” to residents. “Immediate jeop‐
ardy  means  a  situation  in  which  the  provider’s  noncompli‐
ance  with  one  or  more  requirements  of  participation  has 
caused, or is likely to cause, serious injury, harm, impairment, 
or death to a resident.” Id. The following is an overview of the 
deficiency categorizations: 




                                                                      
Rosewood Care Ctr. of Swansea v. Price, 868 F.3d 605, 609 (7th 
Cir. 2017) (chart adapted from CMS, State Operations Manual: 
Ch. 7—Survey and Enforcement Process for Skilled Nursing Facil‐
ities    and       Nursing     Facilities,    available     at 
https://www.cms.gov/Regulations‐and‐Guidance/Guid‐
ance/Manuals/Downloads/som107c07.pdf).  
     Deficiencies may result in the imposition of a civil mone‐
tary penalty. 42 U.S.C. § 1395i‐3(h)(2)(B)(ii)(I). The penalty is 
imposed from the time the facility goes out of compliance un‐
til it returns to substantial compliance. Penalties for “immedi‐
ate jeopardy” deficiencies range from $3,050‐$10,000 per day. 
42  C.F.R.  § 488.438(a)(1).  Penalties  for  “deficiencies  that  do 
not  constitute  immediate  jeopardy,  but  either  caused  actual 
4                                                             No. 18‐2147 

harm,  or  caused  no  actual  harm,  but  have  the  potential  for 
more than minimal harm” range from $50‐$3,000 per day.1 Id. 
B. Resident Interactions 
   The deficiency here relates to Neighbors’ handling of the 
sexual  interactions  of  three  residents  with  dementia  and/or 
Alzheimer’s, whom we will refer to as R1, R2, and R3.  
    At the time of the incidents, R1 was an 80‐year‐old male 
resident  suffering  from  dementia  and  behavioral  disturb‐
ances. Despite his diagnoses, he functioned at a high level. As 
of February 2013, R1’s care plan stated that staff should assess 
if R1’s behavior endangered other residents and intervene if 
necessary.  In  January  2014,  R1’s  care  plan  was  updated  to 
show that he exhibited inappropriate and disruptive behav‐
iors that affected residents and staff.  
    R2  was  a  65‐year‐old  male  resident  suffering  from  Alz‐
heimer’s,  dementia,  behavioral  disturbances,  and  lower  ex‐
tremity cerebral vascular disease. He had significant cognitive 
and  hearing  impairments  and  trouble  speaking.  His  vision 
was also somewhat impaired. People communicated with R2 
by writing on a dry‐erase board in his room, and he used a 
wheelchair. R2 exhibited socially inappropriate behaviors in‐
cluding  asking  staff  to  perform  sexual  acts  and  inappropri‐
ately touching staff. He also physically acted out towards oth‐
ers and was verbally threatening.  
   R3 was a 77‐year‐old female resident suffering from Alz‐
heimer’s. She had very low cognitive functioning and a severe 
hearing impairment. R3 was also prone to wandering. 

                                                 
1 Respondents note that these were the penalties at the time of the citation. 

The penalties remain the same in the current version of the regulations.  
No. 18‐2147                                                        5 

    R1 and R2 resided in two separate rooms connected by a 
shared  bathroom.  On  February  4,  2014,  a  nursing  assistant 
saw R1 in R2’s room. The covers on R2’s bed were pulled back 
and R1 was “masturbating” R2. The nursing assistant did not 
see R2 objecting and so she did not intervene. Neighbors’ staff 
documented  the  interaction  in  the  residents’  nursing  notes 
but did not investigate further.  
    One  day  later,  R2  told  a  nursing  assistant  that  he  had 
heard rumors going around that he was homosexual, and R2 
stated  that  he  was  not  homosexual.  On  February  8,  2014,  a 
nurse saw R1 in R2’s room, touching R2’s penis. Although R2 
was not objecting, the nurse told R1 to leave the room. When 
R1 and R2 were later asked about these interactions, R1 de‐
nied having any kind of relationship with R2, and R2 could 
not recall any interactions with R1. 
    On February 11, 19, and 20, 2014, R2 fondled R3’s breasts. 
R2 also made inappropriate sexual comments to R3, and, on a 
date  unclear  from  the  records,  “grabb[ed]  R3’s  vagina.”  An 
aide  witnessed  R2  and  R3’s  February  19  interaction  and 
moved R2 away from R3. In a later interview, the aide stated 
that she moved R3 away from R2 because “she can’t hear him, 
she doesn’t understand what he wants” and that the separa‐
tion was for R3’s “safety.” Other than on February 19, Neigh‐
bors’ staff did not intervene in any interactions between R2 
and  R3.  Throughout  this  period,  R2  also  exhibited  inappro‐
priate verbal and physical behavior towards Neighbors’ staff, 
including trying to kiss them and asking them to “stick your 
hand down there.” 
    
    
6                                                         No. 18‐2147 

C. Imposition and Affirmance of the Citation 
   From February 20 to 26, 2014, IDPH conducted a “Com‐
plaint  Investigation”  survey  at  Neighbors.  Its  investigation 
centered on the aforementioned sexual interactions. IDPH de‐
termined  that  Neighbors  had  violated  then‐regulation  42 
C.F.R. § 483.25(h)2: 
        Accidents. The facility must ensure that— 
        (1) The resident environment remains as free of ac‐
        cident hazards as is possible; and 
        (2) Each resident receives adequate supervision and 
        assistance devices to prevent accidents. 
IDPH  classified  the  deficiency  as  causing  “immediate  jeop‐
ardy” and categorized it as level J.3  
    IDPH  found  that  Neighbors  allowed  residents  to  have 
consensual  sexual  interactions  and  that  supervisors  told 
Neighbors’ staff that they were not to intervene or report sex‐
ual interactions unless a participant showed outward signs of 
non‐consent. One of Neighbors’ staff members stated that, per 
Neighbors’ policy, she was taught to “just separate, if no one 
resisting then it is ok.” Another staff member advised that she 
was “taught to provide privacy and intervene if there is pro‐
testing by one of the residents.” 
      Pursuant to IDPH’s findings, CMS fined neighbors $5,150 
per day from February 4 to 19, 2014. CMS lowered this fine to 
$100 per day for the period of February 20 to March 5, 2014, 
                                                 
2 Now codified at 42 C.F.R. § 483.25(d). 

3 IDPH initially documented two deficiencies, but later amended its find‐

ings to delete one of those deficiencies after Neighbors submitted addi‐
tional documentation to refute that deficiency.  
No. 18‐2147                                                          7 

when Neighbors had removed the residents from immediate 
jeopardy but had not yet returned to substantial compliance. 
The total penalty amounted to $83,800. 
    Neighbors challenged the citation and civil monetary pen‐
alty and requested a hearing. The parties submitted prehear‐
ing briefs with exhibits and testimony. Neighbors’ opposition 
to the citation centered on the argument that residents, even 
those with cognitive impairments, have the right to engage in 
consensual intimate relationships. Neighbors stated that staff 
was  aware  of  the  relationships  between  the  residents  and 
monitored them as necessary.  
    The ALJ held a videoconference hearing at which he heard 
testimony  from  the  IDPH  surveyor  and  Neighbors’  former 
Director of Nursing. After the hearing, the parties submitted 
posthearing briefs. In a written decision dated July 21, 2017, 
the ALJ affirmed the citation and penalty.  
   Regarding  the  interactions  between  R1  and  R2,  the  ALJ 
noted that Neighbors had taken “meager action” to determine 
whether R2 consented to the interactions, only belatedly in‐
quiring with the residents as to the nature of the interactions. 
The  ALJ noted that R2’s  lack of memory as to the incidents 
was only reflective of his Alzheimer’s and could not be inter‐
preted as consent. Moreover, R1’s denial of any relationship 
with R2 should have caused concern because it was “at best, 
misleading.” The ALJ concluded that both R1’s and R2’s state‐
ments “should have prompted further investigation.” 
   The ALJ concluded that Neighbors’ policy of intervening 
only when outward signs of non‐consent were displayed was 
insufficient to determine consent, “especially where, as here, 
the  victim  has  significant  cognitive  deficits.”  The  failure  to 
8                                                      No. 18‐2147 

determine whether the interaction was consensual resulted in 
a  second  interaction  between  R1  and  R2.  And  although  a 
nurse did break up that second interaction, she was counseled 
for her actions. 
    The  ALJ  also  concluded  that  there  was  insufficient  evi‐
dence of consent between R2 and R3. The ALJ noted that, de‐
spite  Neighbors’  non‐intervention  policy,  an  aide  had  sepa‐
rated R2 and R3 because she was concerned for R3’s safety. 
Neighbors took no action thereafter to determine whether R3 
had the capacity to consent or had in fact consented to the sex‐
ual interactions. 
    Because there was insufficient evidence of consent and a 
failure  to  adequately  investigate  such  consent,  the  ALJ  af‐
firmed the citation. Turning to the immediate jeopardy ques‐
tion, he noted that, per 42 C.F.R. § 498.60(c)(2), “CMS’s deter‐
mination  that  a  deficiency  constitutes  immediate  jeopardy 
must be upheld unless the facility shows that the determina‐
tion is clearly erroneous.” The ALJ reiterated that a finding of 
immediate jeopardy does not require actual harm, only a like‐
lihood  of  serious  harm.  The  ALJ  stated  that  there  was  “no 
question” that R2 and R3 had been placed in immediate jeop‐
ardy.  Neighbors’  “misguided”  non‐intervention  policy  left 
residents  at  risk  of  victimization,  “especially  those  with  se‐
vere cognitive or other deficits which may have adversely im‐
pacted their ability to actively protest or object.” 
    Finally, the ALJ found that the $83,800 civil monetary pen‐
alty was reasonable considering Neighbors’ level of culpabil‐
ity, history of noncompliance, and financial condition. See 42 
C.F.R. §§ 488.438(f), 488.404.  
No. 18‐2147                                                      9 

    Neighbors  appealed  the  ALJ’s  decision  to  the  Depart‐
mental  Appeals  Board.  The  Board  concluded  that  the  ALJ’s 
findings were supported by substantial evidence and his con‐
clusions were free of legal error. The Board noted that the key 
inquiry was not whether the residents could consent to sexual 
interactions as a general matter, but whether Neighbors actu‐
ally  assessed  whether  the  residents  could  consent,  deter‐
mined that they did consent, and monitored the residents to 
ensure  their  continued  safety.  The  Board  stated  that  Neigh‐
bors’ failure to undertake any such assessment supported the 
ALJ’s determination. 
                         II. Discussion 
     Our review of the Agency’s determination “is limited to 
whether the Agencyʹs conclusion is supported by substantial 
evidence.”  Rosewood,  868  F.3d  at  615;  see  also  42  U.S.C. 
§§ 1320a‐7a(e), 1395i‐3(h)(2)(B)(ii)(I). “Substantial evidence is 
‘such relevant evidence as a reasonable mind might accept as 
adequate to support the conclusion reached by the agency.’” 
Id. (quoting Dana Container, Inc. v. Secʹy of Labor, 847 F.3d 495, 
499 (7th Cir. 2017)). 
   Neighbors challenges the Agency’s determinations on (1) 
Neighbors’  noncompliance  with  then‐regulation  42  C.F.R. 
§ 483.25(h), (2) the immediate jeopardy categorization, and (3) 
the reasonableness of the $83,800 civil monetary penalty. We 
address each argument in turn. 
A. Challenge to the Citation 
    Neighbors does not dispute that the sexual interactions be‐
tween R1, R2, and R3 occurred. What Neighbors does dispute 
is whether its handling of the interactions was inadequate or 
hazardous under then‐regulation 42 C.F.R. § 483.25(h). 
10                                                      No. 18‐2147 

    Neighbors argues that its policies were sufficient to moni‐
tor residents’ sexual interactions in a way that “balances both 
the resident’s need for privacy and dignity and the safety of 
each resident,” and that the staff were taught to look for signs 
that  a  relationship  was  non‐consensual.  Neighbors’  former 
Director of Nursing testified before the ALJ that all three res‐
idents were able to show non‐consent by yelling, hitting, kick‐
ing, scratching, or pushing. According to the former Director 
of  Nursing,  Neighbors’  staff  worked  with  these  residents 
daily and were aware of the behaviors the three residents ex‐
hibited when they did not want to be touched or interacted 
with. In none of the sexual interactions did the residents ex‐
hibit any of these signs of non‐consent.  
     Certainly, those who reside in long‐term care facilities are 
entitled to the dignity of maintaining intimate relationships. 
It  is  also  true,  however,  that  when  those  persons  are  cogni‐
tively or physically impaired, care must be taken by a facility 
to  ensure  that  those  intimate  relationships  are  consensual. 
The record reflects that Neighbors failed to exercise this care. 
    The evidence in the record shows only that the staff was 
aware of the interactions, and on two occasions, broke up the 
interactions. Neighbors’ records show no evidence that it un‐
dertook any investigation into whether the interactions were 
consensual or whether the residents had the capacity to con‐
sent. As the Departmental Appeals Board aptly stated, the ci‐
tation was primarily supported by what Neighbors’ staff did 
not do: 
       They did not talk to the residents about their feelings 
       about these “relationships”; they did not document 
       the residents’ capacity for consent (or lack thereof) 
       or  communicate  with  residents’  physicians  for 
No. 18‐2147                                                        11 

       medical  assessment  of  how  their  cognitive  deficits 
       impacted that capacity; they did not discuss the de‐
       velopments  with  the  residents’  responsible  parties 
       and/or families; they did not record any monitoring 
       of the behaviors or make any care plans to account 
       for them. 
    The ALJ’s decision shows that he carefully reviewed the 
IDPH survey notes, resident records, both parties’ submitted 
testimony, and more. The IDPH survey notes are detailed and 
reflect interviews with eleven of Neighbors’ staff members in‐
cluding administrators, nurses, and aides. The survey notes 
detail the relevant entries in the residents’ nursing notes and 
describe  those  entries  alongside  interview  notes  regarding 
each interaction. The survey notes, and the records they are 
based on, reflect that staff did not follow up after the sexual 
interactions and continued to follow a non‐intervention pol‐
icy. 
    Neighbors’ staff did not ask R1 and R2 about their interac‐
tions until February 20, 2014, the day the IDPH investigation 
began  and  over two  weeks after the observation of the first 
interaction between R1 and R2. As the ALJ noted, that R1 lied 
about the interactions and that R2 had no recollection what‐
soever  were  red  flags  that  merited  additional  investigation. 
More alarmingly, Neighbors failed entirely to follow up with 
R2 and R3 about their interactions despite one staff member 
noting that she was concerned for R3’s safety. 
    The ALJ repeatedly highlighted the serious cognitive def‐
icits of R2 and R3 (which were documented in the record) and 
observed  that  these  deficits created an even greater need  to 
investigate whether any abuse was taking place. Yet the rec‐
ord  reflects  that  no  such  investigation  occurred.  Neighbors 
12                                                     No. 18‐2147 

would have us hold that it is appropriate to presume consent 
as long as there is no resistance. To do so would be to hold 
persons with dementia and Alzheimer’s to a higher standard 
than we hold the average person. See, e.g., United States v. John‐
son, 743 F.3d 196, 199 n.1 (7th Cir. 2014) (noting that, under 
Illinois  law,  resistance  is  not  necessary  to  prove  sexual  as‐
sault); see also United States v. Cobenais, 868 F.3d 731, 740 (8th 
Cir. 2017) (noting that, under 18 U.S.C. § 2241(a), the govern‐
ment need not show that a sexual abuse victim resisted). 
   We conclude that the citation is supported by substantial 
evidence. 
B. Challenge to the Immediate Jeopardy Categorization 
    We  turn  next  to  the  categorization  of  the  deficiency  as 
causing immediate jeopardy. As described above, an immedi‐
ate jeopardy deficiency is one “in which the provider’s non‐
compliance … has caused, or is likely to cause, serious injury, 
harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. 
The ALJ and the Departmental Appeals Board must uphold 
an  immediate  jeopardy  categorization  as  long  as  it  is  not 
clearly erroneous, and we review that decision under the sub‐
stantial evidence standard. See Rosewood, 868 F.3d at 615, 617; 
42 C.F.R. § 498.60(c)(2). 
   Neighbors  argues  that  the  evidence  does  not  support  a 
finding that its actions were likely to cause harm to its resi‐
dents. Neighbors claims that, had a staff member, resident, or 
anyone  else  suspected  abuse,  he  would  have  immediately 
acted in accordance with Neighbors’ abuse prevention policy. 
   Neighbors’  argument  is  unsupported  by  the  evidence. 
Neighbors’  non‐intervention  policy  prevented  any  real  in‐
quiry  into  consent,  except  in  the  extreme  situation  where  a 
No. 18‐2147                                                    13 

resident was yelling or physically acting out. Two of Neigh‐
bors’ staff members separated the residents—staff members 
who,  according  to  Neighbors,  were  familiar  with  the  resi‐
dents’ capabilities and behavior. Still Neighbors took no steps 
to investigate whether any of the residents had been the sub‐
ject of a non‐consensual interaction. In fact, Neighbors did the 
opposite, disciplining the nurse who separated R1 and R2 for 
violating the non‐intervention policy. 
   Given that Neighbors’ non‐intervention policy led to the 
recurrence of sexual interactions, we cannot say that the im‐
mediate  jeopardy  categorization  was  unsupported  by  sub‐
stantial evidence. To the contrary, the record is replete with 
evidence that Neighbors’ deficiency was likely to cause, and 
may have actually caused, serious harm to the residents. For 
these reasons, we agree with the ALJ and the Departmental 
Appeals  Board  that  a  categorization  of  immediate  jeopardy 
was  not  clearly  erroneous  here  and  is  indeed  supported  by 
substantial evidence in the record. 
C. Challenge to the Civil Monetary Penalty 
   Finally, we address Neighbors’ challenge to the amount of 
the civil monetary penalty. Neighbors requests that, if we de‐
cide to affirm the citation, we reconsider the $83,800 penalty.  
    As long as the basis for imposing a civil monetary penalty 
exists, e.g., a citation supported by substantial evidence, the 
ALJ is not permitted to reduce the penalty to zero. Instead, the 
ALJ is limited to reviewing (1) “[t]he facility’s history of non‐
compliance,  including  repeated  deficiencies”  and  the  rela‐
tionship of past  and  present deficiencies; (2) “[t]he facility’s 
financial condition;” (3) the deficiency categorization (i.e., A‐
L); and (4) the facility’s “degree of culpability.” See 42 C.F.R. 
14                                                         No. 18‐2147 

§§ 488.438 (e)‐(f), 488.404. Once the ALJ reviews these factors 
and determines that the penalty is reasonable, we will uphold 
that  determination  as  long  as  it  is  supported  by  substantial 
evidence.  See,  e.g.,  Grace  Healthcare  of  Benton  v.  U.S.  Depʹt  of 
Health & Human Servs., 603 F.3d 412, 418 (8th Cir. 2009) (hold‐
ing that a finding that a civil monetary penalty is reasonable 
in amount “must be supported by substantial evidence”). 
    The  ALJ  reviewed  the  relevant  factors.  He  noted  that 
Neighbors had a history of noncompliance under the Medi‐
care Act, that Neighbors could afford the civil monetary pen‐
alty, and that Neighbors was “very culpable” in the incidents 
involving R1, R2, and R3. The ALJ further noted that the pen‐
alty was on the low end of the possible penalties that could 
have been imposed. The ALJ concluded that the penalty was 
reasonable, and the Departmental Appeals Board upheld the 
ALJ’s  conclusion.  We  turn  to  whether  this  conclusion  was 
supported by substantial evidence. 
    The first factor for consideration is Neighbors’ history of 
noncompliance. Neighbors had previously been found to be 
deficient under multiple regulations, including the same reg‐
ulation  at  issue  here,  then‐regulation  42  C.F.R.  § 483.25(h). 
Neighbors argues that its past noncompliance was not related 
to the noncompliance at issue here and thus “does not show 
a pattern of similar noncompliance.” Under the regulations, 
however,  the  lack  of  a  clear  pattern  is  not  dispositive.  CMS 
may  consider  both  previous  citations  for  the  same  deficien‐
cies, as well as the facility’s “prior history of noncompliance 
in general,” 42 C.F.R. § 488.404(c), and therefore consideration 
of Neighbors’ past deficiencies was appropriate, even if it was 
not for the exact same misconduct.  
No. 18‐2147                                                   15 

    The next factor is the facility’s financial condition. Neigh‐
bors initially asserted that its financial condition was a reason 
to reduce the civil monetary penalty, an argument it does not 
raise  here.  Specifically,  Neighbors  alleged  that  the  large 
amount of the penalty could impact its continued operation. 
Because counsel has not raised further concerns about Neigh‐
bors’ financial condition, we will assume that Neighbors no 
longer challenges the penalty under this factor. 
     The final factors for consideration are the deficiency cate‐
gorization and the facility’s degree of culpability. Neighbors’ 
argument that the penalty is not reasonable given these fac‐
tors is tied to its argument that it was not deficient generally—
i.e., because Neighbors’ policy was appropriate and adequate, 
it was unreasonable to impose a penalty. We have already de‐
termined that the citation and immediate jeopardy categori‐
zation are supported by substantial evidence. We agree that 
Neighbors was “very culpable” and we find the penalty to be 
reasonable given the degree of harm at issue. 
                        III. Conclusion 
  For the foregoing reasons, we AFFIRM the decision of the 
Departmental Appeals Board.